  Case: 1:15-cv-02881 Document #: 369 Filed: 12/05/19 Page 1 of 2 PageID #:24428




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                               )
                                               )
U.S. COMMODITY FUTURES TRADING
                                               )
COMMISSION,
                                               )     No. 15 C 2881
       Plaintiff,                              )
                                               )     Honorable John Robert Blakey
       v.                                      )
                                               )
KRAFT FOODS GROUP, INC. and                    )
MONDELĒZ GLOBAL LLC,                           )
                                               )
       Defendants.                             )

                MOTION FOR LEAVE TO WITHDRAW APPEARANCES

       Pursuant to Local Rule 83.17, Jenner & Block LLP and Eversheds Sutherland (US) LLP

hereby move to withdraw the appearances of Ronald Zdrojeski, Laura Raden, and James

Thompson on behalf of defendants Kraft Foods Group, Inc. and Mondelēz Global LLC

(“Defendants”). Ms. Raden is no longer employed with Eversheds Sutherland. Neither Ms.

Raden nor Mr. Zdrojeski has been actively involved in this case since early 2017. Likewise, Mr.

Thompson has not been actively involved in the case since the resolution of the discovery

dispute between Defendants and non-party Archer Daniels Midland in late 2017.

       Defendants will continue to be represented by Dean Panos, Kevin McCall, Nicole Allen,

and Tom Quinn of Jenner & Block, and by Gregory Kaufman of Eversheds Sutherland.




                                               1
  Case: 1:15-cv-02881 Document #: 369 Filed: 12/05/19 Page 2 of 2 PageID #:24428




Dated: December 5, 2019                 Respectfully submitted,

                                        KRAFT FOODS GROUP, INC. and MONDELĒZ
                                        GLOBAL LLC

                                        /s/ Dean N. Panos
                                        Dean N. Panos
                                        J. Kevin McCall
                                        Nicole A. Allen
                                        Thomas E. Quinn
                                        JENNER & BLOCK LLP
                                        353 N. Clark Street
                                        Chicago, IL 60654-3456
                                        Telephone: (312) 222-9350

                                        Gregory S. Kaufman (pro hac vice)
                                        EVERSHEDS SUTHERLAND (US) LLP
                                        700 Sixth St., N.W., Suite 700
                                        Washington, D.C. 20001
                                        Telephone: (202) 383-0325
                                        Email: gregkaufman@eversheds-sutherland.com

                                        Attorneys for Kraft Foods Group, Inc. and
                                        Mondelēz Global, LLC




                                        2
